Citation Nr: 0018230	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  91-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1948 to 
December 1951.

This appeal initially arose from a rating decision of March 
1989 from the Department of Veterans Affairs (VA) Roanoke, 
Virginia, Regional Office (RO).  In a decision dated in April 
1995, the Board of Veterans' Appeals (Board) denied the 
veteran's claim; he thereafter appealed that determination to 
the former United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims (Court).  
While his case was pending before the Court, the Office of 
the General Counsel for VA, on behalf of the Secretary, filed 
a motion (which was not opposed) to vacate the April 1995 
decision by the Board and to remand the case for further 
development and readjudication.  The Court granted this 
motion in an August 1996 order and the case was returned to 
the Board.  By means of a remand decision dated in March 
1997, the Board requested additional development of the 
record by the RO.  Following accomplishment of that 
development, the RO confirmed and continued its prior denial 
of the veteran's claim and the veteran was so informed by a 
supplemental statement of the case issued in September 1997.  
The case was thereafter returned to the Board for appellate 
consideration.

In March 1999, the Board issued a further decision denying 
service connection for PTSD.  This decision was also appealed 
to the Court, which in September 1999 granted a joint motion 
by the parties to vacate and remand the March 1999 decision 
as it failed to fully articulate reasons for its finding that 
the veteran did not engage in combat and furthermore to 
consider the application of the benefit of the doubt 
doctrine.


REMAND

The Court in addition to the infirmities in the Board 
decision noted above also found the VA had failed to comply 
with its duty to assist the veteran in developing the 
evidence pertinent to his well-grounded claim for service 
connection for PTSD.  Specifically, it was noted that a 
supplemental statement of the case dated November 19, 1994, 
as well as a letter from the RO to the veteran dated May 10, 
1994, which provided guidance in obtaining evidence vital to 
his claim, were addressed improperly.  The veteran's box 
number contained reversed digits.  The May 1994 letter 
explained to the veteran that the RO had attempted to obtain 
a unit history of Company D of the 701st MP Battalion, from 
the Winter of 1950/51, to the Spring of 1951, about the time 
of the Battle of the Chosin Reservoir, from the National 
Archives and Records Administration (NARA), in connection 
with his claim.  It was indicated however that VA does not 
have funds with which to obtain these records.  The letter 
contained an enclosure of a NARA Order for Reproduction 
Services so that he could obtain the records himself if he so 
desired.  The parties to the joint motion were in agreement 
that in light of the importance of this information to the 
development of the veteran's claim that this letter and the 
November 19, 1994, supplemental statement of the case should 
be resent to the veteran at his current address of record.  
(The Board acknowledges that, in light of Congressman 
Boucher's May 1994 letter to NARA, there is no question that 
the veteran did receive the May 1994 letter and enclosure.)

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide to the veteran 
and his current representative copies of 
the May 10, 1994, letter advising the 
veteran of pertinent records maintained 
by NARA, which he may obtain for 
reproduction at his own expense, as well 
as copies of the November 1994 
supplemental statement of the case.  The 
veteran should also be provided a copy of 
the NARA Order for Reproduction services.  
The veteran should then be provided a 
reasonable period to provide any 
additional evidence in support of his 
claim.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  In addressing the issue the RO 
should consider the provisions of 
38 C.F.R. §§ 3.304(f) and 3.102 (1999).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished with a 
supplemental statement of the case wherein all pertinent 
statutes or regulations must be fully set forth.  The veteran 
and his representative should then be afforded an opportunity 
to respond before the case is returned to the Board for 
further action.  The purpose of this REMAND is to obtain 
additional evidence and comply with the joint motion of the 
parties.  By this action, the Board intimates no opinion 
either legal or factual, as to the ultimate disposition 
warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


